   ~·

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond



                                         UNITED STATES DISTRICT COURT


UNITED STATES OF AMERICA,
                                                                      for the
                                                    Eastern District of California                                       FJL               ·o
                                                                           )
                                                                                                                          OCT 11 2018
                                                                           )                                     CLERK Us 0
                                    v.                                                                       EASTERN 'orsiRrbSJRICT COURT
                                                                           )                                 S\'              ~LIFORNIA
                                                                                   Case No.       1:18-MJ-16S"BAM            DEPurv&n;,;
                                                                           )
PEDRO GAVINO                                                               )
                r               Defendant

                                              APPEARANCE AND COMPLIANCE BOND

                                                            Defendant's Agreement
I,   PEDRO GAVINO                                               (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
           ( R1 ) to appear for court proceedings;
           ( R1 ) if convicted, to surrender to serve a sentence that the court may impose; or
           ( R1 ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.
                                                                                                                     )
                                                                  Type of Bond
( D ) (1) This is a personal recognizance bond.

( D ) (2) This is an unsecured bond of$
                                                        ----------------------- , with net worth of: $
( R1 ) (3) This is a secured bond of$                5,000.00 cash and title to (4)      , secured by:
                                                     vehicles

        ( M)        (a) $    5,000.00 cash               , in cash deposited with the court.

        ( 0 ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                    (describe the cash or other property, including claims on it- such as a lien, mortgage, or loan- and attach proof of
                    ownership and value):



                    If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        ( D ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                      Forfeiture or Release of the Bond

Forfeiture ofthe f1ond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order ajudginent of forfeiture against the defendant and each surety for the entire amount ofthe bond, including
interest and costs.
                                                                                                                            Page2

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond



Release of the Bond The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: ( 1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                                 Declarations

Ownership of the Property/Net Worth. I, the defendant- and each surety- declare urder penalty of perjury that:
           (1)        all owners of the property securing this appearance bond are included on the bond;
           (2)        the property is not subject to claims, except as described above; and
           (3)        I will not reduce my net worth, sell any property, allow further claims to be made against any property,
                      or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptan~e.    I, the defendant - and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

I, the defendant- and each surety- declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)


Date:_(_()+-L(f-+o}...J.....::.tg
                                                                                          Defondant's signature




                  Surety/property owner- printed name                           Surety/property owner- signature and date



                  Surety/property owner-printed name                            Surety/property owner- signature and date




                  Surety/property owner- printed name                           Suretr~ty      owner- signature and date




Approved.

Date:     l 0 ( 11     {fl
